EXHIBIT 10.34

THIRD AMENDMENT TO CREDIT SUPPORT AGREEMENT
This Third Amendment (this “Amendment”) to the Credit Support Agreement, dated
as of April 28, 2011, as amended by that Amendment to Credit Support Agreement,
dated as of June 7, 2011 and that Second Amendment to Credit Support Agreement,
dated December 12, 2011 (as so amended and as further as amended, modified,
supplemented, extended or restated from time to time, the “Credit Support
Agreement”), by and between Total S.A., a société anonyme organized under the
laws of the Republic of France (the “Guarantor”), and SunPower Corporation, a
Delaware corporation (the “Company”), is made and entered into as of December
14, 2012 by and between the Guarantor and the Company. Capitalized terms used in
this Amendment and not otherwise defined herein shall have the meanings given to
them in the Credit Support Agreement.
WITNESSETH
WHEREAS, the Guarantor and the Company desire to amend certain terms of the
Credit Support Agreement to support the Company's performance of construction
services related to the CVSR Project.
NOW, THEREFORE, in consideration of the foregoing premises and the matters set
forth herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and accepted, and intending to be
legally bound, the Guarantor and the Company hereby agree as follows:
1.Amendment to Credit Support Agreement. Section 2(b)(iv) of the Credit Support
Agreement is hereby amended and restated in its entirety to read as follows:


“(iv)    such Proposed Facility does not permit the issuance of L/Cs for any
obligations of the Company or a Wholly-Owned Subsidiary other than
(A) performance guarantees (for a period of up to two (2) years after completion
of the applicable project) and completion guarantees (until completion of the
applicable project) of the Company or such Wholly-Owned Subsidiary with respect
to engineering, procurement and construction services provided in connection
with the Company's UPP and LComm businesses (including replacing unguaranteed
L/Cs in existence as of the Effective Date for such purposes with new L/Cs to be
issued under such Proposed Facility), (B) performance guarantees for engineered
hardware packages not including engineering, procurement and construction
services for UPP projects for a period of up to two (2) years after completion
of the applicable project, (C) the Other Permitted Purposes for a period of up
to two (2) years, (D) certain purchase, repayment and tax indemnity obligations
of the Company or a Wholly-Owned Subsidiary existing as of the Effective Date
supported by no more than three (3) L/Cs (of which two (2) L/Cs in an aggregate
face amount of €10,675,609 relate to the Montalto Project and one (1) L/C in a
face amount of $40,000,000 relates to the NorSun Supply Agreement) (which
existing L/Cs will be replaced by L/Cs issued pursuant to a Guaranteed Facility
with an expiration date no later than the fifth anniversary of the Effective
Date); and, (E) until January 15, 2015, letters of credit or demand guarantees
that relate to the California Valley Solar Ranch project of the Company, issued
pursuant to that certain Continuing Agreement for Standby Letters of Credit and
Demand Guarantees, dated as of





1

--------------------------------------------------------------------------------




September 27, 2011, by and among the Company, SunPower Corporation, Systems,
Deutsche Bank AG New York Branch and Deutsche Bank Trust Company Americas in an
aggregate face amount outstanding at any time not to exceed $224,359,381;
provided, that, notwithstanding anything to the contrary in this
Section 2(b)(iv), the Company will be permitted to have outstanding at any one
time during the period described in Section 2(b)(iii) letters of credit for the
purposes described in clauses (A) and (B) above with a period of between two (2)
and three (3) years and for an aggregate initial face amount of up to fifteen
per cent (15%) of the then-applicable Maximum L/C Amount;”
2.Agreement. All references to the “Agreement” set forth in the Credit Support
Agreement shall be deemed to be references to the Credit Support Agreement as
amended by this Amendment.


3.Headings. The headings set forth in this Amendment are for convenience of
reference purposes only and shall not affect or be deemed to affect in any way
the meaning or interpretation of this Amendment or any term or provision hereof.


4.Confirmation of the Credit Support Agreement. Other than as expressly modified
pursuant to this Amendment, all provisions of the Credit Support Agreement
remain unmodified and in full force and effect. The applicable provisions of
Section 10 of the Credit Support Agreement shall apply to this Amendment mutatis
mutandis.
 
[Execution page follows.]





2

--------------------------------------------------------------------------------

EXHIBIT 10.34

IN WITNESS WHEREOF, the Borrower and the Guarantor have caused this Amendment to
be executed by their respective duly authorized officers as of the date first
written above.

 
SUNPOWER CORPORATION,
as the Company

     
By:
/s/ Thomas H. Werner
 
Name:
Thomas H. Werner
 
Title:
Chief Executive Officer






 
TOTAL S.A.,
as the Guarantor
    
By:
/s/ Patrick de la Chevardière
 
Name:
Patrick de la Chevadière
 
Title:
Chief Financial Officer















































[Signature Page to Third Amendment to Credit Support Agreement]

